            Case 3:20-cv-00917-HZ         Document 115                Filed 07/10/20   Page 1 of 4




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland




                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                       3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all            DECLARATION OF NAOMI SHEFFIELD
    others similarly situated, MICHELLE
    “MISHA” BELDEN, in an individual capacity               (In Support of Defendant City of Portland’s
    and on behalf of themselves and all others              Response to Plaintiffs’ Motion for
    similarly situated, ALEXANDRA JOHNSON,                  Preliminary Injunction)
    in an individual capacity and on behalf of
    themselves and all others similarly situated,

                   PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                   DEFENDANTS.

           I, Naomi Sheffield, Deputy City Attorney representing defendant City of Portland in the

    above-entitled matter, declare as follows:

Page 1 – DECLARATION OF NAOMI SHEFFIELD

                                           PORTLAND
                                           PORTLAND CITY
                                                     CITY ATTORNEY’S
                                                           ATTORNEY’S OFFICE
                                                                       OFFICE
                                              1221
                                              1221 SW
                                                   SW 4TH
                                                      4TH AVENUE,
                                                           AVENUE, RM
                                                                    RM 430
                                                                       430
                                               PORTLAND,
                                               PORTLAND, OREGON
                                                           OREGON 97204
                                                                    97204
                                                     (503)
                                                     (503) 823-4047
                                                           823-4047
             Case 3:20-cv-00917-HZ       Document 115               Filed 07/10/20   Page 2 of 4




            1.    Attached as Exhibit 52 is a tweet from @PortlandPolice at 11:03 pm on May 29,

    2020.

            2.    Attached as Exhibit 53 is a tweet from @PortlandPolice at 11:49 pm on May 29,

    2020.

            3.    Attached as Exhibit 54 is a tweet from @PortlandPolice at 12:05 am on May 30,

    2020.

            4.    Attached as Exhibit 55 is a tweet from @PortlandPolice at 12:42 am on May 30,

    2020.

            5.    Attached as Exhibit 56 is a tweet from @PortlandPolice at 7:42 pm on May 30,

    2020.

            6.    Attached as Exhibit 57 is a tweet from @PortlandPolice at 7:14 pm on May 30,

    2020.

            7.    Attached as Exhibit 71 is a video from a tweet from @MrOlmos posted to twitter

    at 7:07 pm on May 30, 2020.

            8.    Attached as Exhibit 58 is a tweet from @PortlandPolice at 8:01 pm on May 30,

    2020.

            9.    Exhibit 59 is a video showing protestors asking officers to take a knee, and the

    officers doing so, at approximately 2:20 pm on May 31, 2020.

            10.   Attached as Exhibit 60 is a tweet from @PortlandPolice at 5:19 pm on May 31,

    2020.

            11.   Attached as Exhibit 61 is a tweet from @PortlandPolice at 6:58 pm on May 31,

    2020.

            12.   Attached as Exhibit 62 is a tweet from @PortlandPolice at 7:07 pm on May 31,

    2020.

            13.   Attached as Exhibit 63 is a tweet from @PortlandPolice at 8:41 pm on May 31,

    2020.

Page 2 – DECLARATION OF NAOMI SHEFFIELD

                                         PORTLAND
                                         PORTLAND CITY
                                                   CITY ATTORNEY’S
                                                         ATTORNEY’S OFFICE
                                                                     OFFICE
                                            1221
                                            1221 SW
                                                 SW 4TH
                                                    4TH AVENUE,
                                                         AVENUE, RM
                                                                  RM 430
                                                                     430
                                             PORTLAND,
                                             PORTLAND, OREGON
                                                         OREGON 97204
                                                                  97204
                                                   (503)
                                                   (503) 823-4047
                                                         823-4047
               Case 3:20-cv-00917-HZ       Document 115               Filed 07/10/20   Page 3 of 4




            14.     Attached as Exhibit 64 is a tweet from @PortlandPolice at 9:39 pm on May 31,

    2020.

            15.     Attached as Exhibit 65 is a tweet from @PortlandPolice at 10:48 pm on May 31,

    2020.

            16.     Attached as Exhibit 66 is a tweet from @PortlandPolice at 11:29 pm on May 31,

    2020.

            17.     Dobson Declaration, Exhibit 30-A is from a tweet from @PDXzane at 1:10 am on

    June 1, 2020,

            18.     Dobson Declaration, Exhibit 30-B is from a tweet from @PDXzane at 1:20 am on

    June 1, 2020.

            19.     Dobson Declaration, Exhibit 30-C is from a tweet from @MrOlmos at 1:24 am on

    June 1, 2020.

            20.     Attached as Exhibit 67 is a tweet from @PortlandPolice at 9:05 pm on June 2,

    2020.

            21.     Attached as Exhibit 68 is a tweet from @PortlandPolice at 9:33 pm on June 2,

    2020.

            22.     Attached as Exhibit 69 is a video from twitter by @dirquez at 11:32 pm on June

    2, 2020.

            23.     Dobson Declaration, Exhibit 32-C is from a tweet from @MrOlmos at 11:45 pm

    on June 2, 2020.

            24.     Attached as Exhibit 70 is a tweet from @Portland Police at 12:12 am on July 5,

    2020.

            25.     Attached as Exhibit 44 is the Defendant City of Portland’s proposed injunctive

    language should the Court grant Plaintiffs’ Motion.

            26.     Attached as Exhibits 45-51 are videos showing some of the activity that has taken

    place over the past 38 days:

Page 3 – DECLARATION OF NAOMI SHEFFIELD

                                           PORTLAND
                                           PORTLAND CITY
                                                     CITY ATTORNEY’S
                                                           ATTORNEY’S OFFICE
                                                                       OFFICE
                                              1221
                                              1221 SW
                                                   SW 4TH
                                                      4TH AVENUE,
                                                           AVENUE, RM
                                                                    RM 430
                                                                       430
                                               PORTLAND,
                                               PORTLAND, OREGON
                                                           OREGON 97204
                                                                    97204
                                                     (503)
                                                     (503) 823-4047
                                                           823-4047
            Case 3:20-cv-00917-HZ         Document 115               Filed 07/10/20   Page 4 of 4




                    a.    Exhibit 45 – June 7, Video taken by PPB of projectiles being thrown at

                          police.

                    b.    Exhibit 46 – June 8, Video taken by PPB of projectiles being thrown at an

                          officer.

                    c.    Exhibit 47 – June 11, Livestream and Twitter Video of protesters blocking

                          a PPB car garage with a barricade and launching projectiles (including

                          fireworks) at officers.

                    d.    Exhibit 48 – June 12, Livestream Video of protesters taking down the
                          fence around the federal courthouse and launching projectiles at officers.

                    e.    Exhibit 49 – June 14, Video of protesters launching fireworks at officers

                          while they attempt to make an arrest of someone inside the fenced off

                          area.

                    f.    Exhibit 50 – June 29, Livestream video of protesters kicking out and

                          pulling down plywood off the Justice Center and breaking in the windows.

                    g.    Exhibit 51 – July 1, Video of protesters setting fires in the street and firing

                          fireworks at the Justice Center.

           27.     Attached is an Appendix to the video sources for Exhibits 45-51.

           28.     I make this declaration in support of Defendant City of Portland’s Response to

    Plaintiff’s Motion for Preliminary Injunction

           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.
           DATED: July 10, 2020.

                                                     /s/ Naomi Sheffield
                                                    Naomi Sheffield




Page 4 – DECLARATION OF NAOMI SHEFFIELD

                                          PORTLAND
                                          PORTLAND CITY
                                                    CITY ATTORNEY’S
                                                          ATTORNEY’S OFFICE
                                                                      OFFICE
                                             1221
                                             1221 SW
                                                  SW 4TH
                                                     4TH AVENUE,
                                                          AVENUE, RM
                                                                   RM 430
                                                                      430
                                              PORTLAND,
                                              PORTLAND, OREGON
                                                          OREGON 97204
                                                                   97204
                                                    (503)
                                                    (503) 823-4047
                                                          823-4047
